Exhibit 10.33

Loan No. 1002835

AMENDED AND RESTATED AND CONSOLIDATED LIMITED GUARANTY

(Secured Loan)

THIS AMENDED AND RESTATED AND CONSOLIDATED LIMITED GUARANTY (“Guaranty”) is made
as of January 27, 2011, by KBS REIT PROPERTIES II, LLC, a Delaware limited
liability company (“Guarantor”), in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Administrative Agent”), as administrative agent for itself and the
Lenders from time to time a party to the Loan Agreement (defined below).

R E C I T A L S

 

A. KBSII Hartman Business Center, LLC, a Delaware limited liability company,
KBSII Plano Business Park, LLC, a Delaware limited liability company, KBSII
Horizon Tech Center, LLC, a Delaware limited liability company, KBSII 2500
Regent Boulevard, LLC, a Delaware limited liability company, KBSII Crescent
VIII, LLC, a Delaware limited liability company (together, “Original Horizon
Borrowers”), Administrative Agent and Lenders previously executed a Loan
Agreement, dated September 30, 2010 (the “Horizon Loan Agreement”), whereby
Lenders made a loan to Original Horizon Borrowers in the original principal
amount of $50,000,000 (the “Original Horizon Loan”). The Original Horizon Loan
is secured by liens on certain real properties located in the states of
California, Texas, Georgia and Colorado (the “Horizon Properties”). In
connection with the Original Horizon Loan, Guarantor executed a Limited
Guaranty, dated September 30, 2010 (the “Horizon Guaranty”).

 

B. KBSII National City Tower, LLC, a Delaware limited liability company (the
“Original National City Borrower,” together with the Original Horizon Borrowers,
collectively, the “Original Borrowers”), Administrative Agent and Lenders
previously executed a Loan Agreement, dated December 16, 2010 (the “National
City Loan Agreement”), whereby Lenders made a loan to Original National City
Borrower in the original principal amount of $69,000,000 (the “Original National
City Loan,” and, together with the Original Horizon Loan, collectively, the
“Original Loan”). The Original National City Loan is secured by a lien on
certain real property located in Kentucky (the “National City Property,” and,
together with the Horizon Properties, collectively, the “Original Properties”).
In connection with the Original National City Loan, Guarantor executed a Limited
Guaranty, dated December 16, 2010 (the “National City Guaranty”).

 

C. Original Borrowers, KBSII Granite Tower, LLC, a Delaware limited liability
company (“Granite Borrower”), KBSII Gateway Corporate Center, LLC, a Delaware
limited liability company (“Gateway Borrower,” and, together with Original
Borrowers and Granite Borrower, collectively, the “Borrowers,” and each
individually, a “Borrower”), Administrative Agent and Lenders have entered into
an Amended and Restated and Consolidated Loan Agreement, dated as of even date
herewith (the “Loan Agreement”), whereby Lenders have agreed to lend to
Borrowers and Borrowers have agreed to borrow from Lenders a principal amount of
up to Three Hundred Sixty Million Dollars ($360,000,000), which amount may be
increased to Three Hundred Seventy-Two Million Dollars ($372,000,000), subject
to the terms of the Loan Agreement (the “Loan”).

 

D. The Loan is evidenced by one or more secured promissory notes in the
aggregate principal amount of the Loan (collectively, as the same may amended,
modified or replaced from time to time, the “Note”) executed by Borrowers in
favor of Lenders pursuant to the terms of the Loan Agreement, and is further
evidenced by the documents described in the Loan Agreement as the “Loan
Documents”. The Note is secured by, among other things, the Security Documents.
All capitalized terms not otherwise defined herein shall have the meanings given
to them in the Loan Agreement.

 

1



--------------------------------------------------------------------------------

Loan No. 1002835

 

E. As a condition to Administrative Agent’s and Lenders’ agreement to enter into
the Loan Agreement and to make the Loan, Guarantor has agreed to enter into this
Guaranty, which amends, restates, consolidates and replaces the Horizon Guaranty
and the National City Guaranty.

 

F. Guarantor is the direct or indirect owner of each of the Borrowers and will
benefit from the Loan Agreement.

THEREFORE, to induce Administrative Agent and Lenders to enter into the Loan
Agreement, and in consideration thereof, Guarantor unconditionally, absolutely
and irrevocably guarantees and agrees as follows:

 

1. GUARANTY.  Upon the occurrence of any event referred to in Section 11.1(f)(i)
(provided, that, for purposes of this Guaranty, the 60-day time period for
dismissal referred to in Section 11.1(f)(i) shall be increased to 120 days) or
Section 11.1(g) of the Loan Agreement, Guarantor guarantees and promises to pay
to Administrative Agent, or order, on demand, in lawful money of the United
States, in immediately available funds, the entire principal sum which is now or
hereafter due and owing under the Note or any of the other Loan Documents,
together with interest and any other sums payable under the Note. Guarantor
further guarantees and promises to pay to Administrative Agent, or order, on
demand, in lawful money of the United States, in immediately available funds,
and to defend, indemnify and hold harmless Administrative Agent and Lenders,
their directors, officers, employees, successors and assigns from and against
all losses, damages, liabilities, claims, actions, judgments, court costs and
legal and other expenses (including, without limitation, attorneys’ fees and
expenses) which Administrative Agent or any Lender may incur as a direct or
indirect consequence of (a) fraud or willful misrepresentation by any Borrower,
Guarantor, the Manager, KBS Real Estate Investment Trust II, Inc. (“KBS REIT”),
or any other Affiliate of Guarantor or KBS REIT (collectively, “Borrowers or
their Affiliate”); (b) intentional physical waste of any real property
constituting collateral for the Loan (“Property”) by any Borrower or its
Affiliate; (c) intentional misapplication or misappropriation by any Borrower or
its Affiliate of (i) proceeds paid under any insurance policy by reason of
damage, loss or destruction affecting any portion of the Property, or (ii) any
proceeds or awards resulting from condemnation of all or any part of the
Property or any deed given in lieu thereof; (d) intentional misapplication or
misappropriation by Borrowers or their Affiliate of rents received after receipt
by Borrowers, or any of them, of any notice of default, foreclosure or the
exercise of the power of sale under the Security Documents, or any of them, or
any other remedies by Administrative Agent upon a default by Borrowers;
(e) intentional misappropriation or misapplication by Borrowers or their
Affiliate of any funds disbursed to Borrowers, or any of them, from any Account;
(f) Borrowers’ breach of the covenants set forth in Section 9.17(a) of the Loan
Agreement; (g) Borrower’s failure to maintain the policies of casualty and/or
terrorism insurance required pursuant to the terms of the Loan Agreement,
provided (i) such insurance is available at commercially reasonable rates and
(ii) there is sufficient cash flow from the Properties to pay the premiums for
such insurance (which premiums shall be paid before debt service); or
(h) subject to Section 3 below, Administrative Agent’s inability to obtain
and/or apply proceeds of casualty insurance resulting from a casualty at the
Property owned by Granite Borrower (the “Granite Property”) in accordance with
the terms of the Security Document recorded against the Granite Property but
only to the extent Administrative Agent is prevented or prohibited from so
obtaining or applying proceeds of insurance due to the provisions of the Amended
and Restated Master Declaration of Block 95 Condominiums, dated December 16,
2005 (as amended, the “Declaration”).

 

2.

REMEDIES.  If Guarantor fails to promptly perform its obligations under this
Guaranty, Administrative Agent may from time to time, and without first
requiring performance by Borrowers or exhausting any or all security for the
Loan, bring any action at law or in equity or both to compel Guarantor to
perform its obligations hereunder, and to collect in any such action

 

2



--------------------------------------------------------------------------------

Loan No. 1002835

 

 

compensation for all loss, cost, damage, injury and expense sustained or
incurred by Administrative Agent and/or Lenders as a direct or indirect
consequence of the failure of Guarantor to perform its obligations hereunder,
together with interest thereon at the rate of interest applicable to the
principal balance of the Note.

 

3. LIMITATION OF LIABILITY.  Notwithstanding anything to the contrary, if
Guarantor delivers to Administrative Agent an estoppel certificate or other
writing in favor of Administrative Agent, for the benefit of Lenders, executed
by each of the members of the Board of Directors (as defined in the
Declaration), which estoppel certificate or other writing (a) confirms (i) that
Granite Borrower is authorized to maintain its own policy of casualty insurance
with respect to the Granite Property, (ii) that Granite Borrower has named
Administrative Agent as a loss payee on Granite Borrower’s policy of casualty
insurance insuring the Granite Property and (iii) that upon the occurrence of a
casualty at the Granite Property, Administrative Agent shall have the right to
receive any casualty insurance proceeds resulting from such casualty and to
apply such proceeds in the manner contemplated by the Security Document recorded
against the Granite Property, and (b) is otherwise in form and substance
reasonably acceptable to Administrative Agent, then following Administrative
Agent’s receipt of such estoppel certificate or other writing , Guarantor shall
have no further liability under clause (h) of Section 1 above; provided,
however, that Guarantor’s liability under clause (h) of Section 1 shall be
reinstated if at any time the Association either (i) is named as a loss payee on
Granite Borrower’s policy of casualty insurance or (ii) purchases a separate
policy of casualty insurance with respect to the Granite Property.

 

4. RIGHTS OF ADMINISTRATIVE AGENT.  Guarantor authorizes Administrative Agent,
without giving notice to Guarantor or obtaining Guarantor’s consent and without
affecting the liability of Guarantor, from time to time to: (a) renew or extend
all or any portion of Borrowers’ obligations under the Note or any of the other
Loan Documents; (b) declare all sums owing to any Lender under the Note and the
other Loan Documents due and payable upon the occurrence of a Default (as
defined in the Loan Agreement) under the Loan Documents; (c) make non-material
changes in the dates specified for payments of any sums payable in periodic
installments under the Note or any of the other Loan Documents; (d) otherwise
modify the terms of any of the Loan Documents, except for (i) increases in the
principal amount of the Note or changes in the manner by which interest rates,
fees or charges are calculated under the Note and the other Loan Documents
(Guarantor acknowledges that if the Note or other Loan Documents so provide,
said interest rates, fees and charges may vary from time to time) or
(ii) advancement of the Maturity Date of the Note where no Default has occurred
under the Loan Documents; (e) take and hold security for the performance of
Borrowers’ obligations under the Note or the other Loan Documents and exchange,
enforce, waive and release any such security; (f) apply such security and direct
the order or manner of sale thereof as Administrative Agent in its discretion
may determine; (g) release, substitute or add any one or more endorsers of the
Note or guarantors of Borrowers’ obligations under the Note or the other Loan
Documents; (h) apply payments received by Administrative Agent from Borrowers to
any obligations of Borrowers to Administrative Agent, in such order as
Administrative Agent shall determine in its sole discretion, whether or not any
such obligations are covered by this Guaranty; (i) assign this Guaranty in whole
or in part; and (j) assign, transfer or negotiate all or any part of the
indebtedness evidenced by the Note and the other Loan Documents.

 

5.

GUARANTOR’S WAIVERS.  Guarantor waives: (a) any defense based upon any legal
disability or other defense of Borrowers, any other guarantor or other person,
or by reason of the cessation or limitation of the liability of Borrowers from
any cause other than full payment of all sums payable under the Note or any of
the other Loan Documents; (b) any defense based upon any lack of authority of
the officers, directors, partners or agents acting or purporting to act on
behalf of any Borrower or any principal of any Borrower or any defect in the
formation of any Borrower or any principal of any Borrower; (c) any defense
based upon the application by any Borrower of the proceeds of the Loan for
purposes other than the purposes represented by Borrowers to

 

3



--------------------------------------------------------------------------------

Loan No. 1002835

 

 

Administrative Agent or intended or understood by Administrative Agent or
Guarantor; (d) any right and defense arising out of an election of remedies by
Administrative Agent, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed Guarantor’s rights of subrogation and reimbursement against
Borrowers, or any of them, by the operation of Section 580d of the California
Code of Civil Procedure or otherwise; (e) any defense based upon Administrative
Agent’s failure to disclose to Guarantor any information concerning any
Borrower’s financial condition or any other circumstances bearing on Borrowers’
ability to pay all sums payable under the Note or any of the other Loan
Documents; (f) any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in any
other respects more burdensome than that of a principal; (g) any defense based
upon Administrative Agent’s election, in any proceeding instituted under the
Federal Bankruptcy Code, of the application of Section 1111(b)(2) of the Federal
Bankruptcy Code or any successor statute; (h) any defense based upon any
borrowing or any grant of a security interest under Section 364 of the Federal
Bankruptcy Code; (i) any right of subrogation, any right to enforce any remedy
which Administrative Agent may have against Borrowers and any right to
participate in, or benefit from, any security for the Note or the other Loan
Documents now or hereafter held by Administrative Agent; (j) presentment,
demand, protest and notice of any kind; (k) the benefit of any statute of
limitations affecting the liability of Guarantor hereunder or the enforcement
hereof; and (l) any rights under California Code of Civil Procedure Sections
580a and 726(b), which provide, among other things, that (i) a creditor must
file a complaint for deficiency within three (3) months of a nonjudicial
foreclosure sale or judicial foreclosure sale, as applicable, (ii) a fair market
value hearing must be held, and (iii) the amount of the deficiency judgment
shall be limited to the amount by which the unpaid debt exceeds the fair market
value of the security, but not more than the amount by which the unpaid debt
exceeds the sale price of the security. Guarantor further waives any and all
rights and defenses that Guarantor may have because Borrowers’ debt is secured
by real property; this means, among other things, that: (1) Administrative Agent
may collect from Guarantor without first foreclosing on any real or personal
property collateral pledged by Borrowers; (2) if Administrative Agent forecloses
on any real property collateral pledged by Borrowers, then (A) the amount of the
debt may be reduced only by the price for which that collateral is sold at the
foreclosure sale, even if the collateral is worth more than the sale price, and
(B) Administrative Agent may collect from Guarantor even if Administrative
Agent, by foreclosing on the real property collateral, has destroyed any right
Guarantor may have to collect from Borrowers. The foregoing sentence is an
unconditional and irrevocable waiver of any rights and defenses Guarantor may
have because Borrowers’ debt is secured by real property. These rights and
defenses being waived by Guarantor include, but are not limited to, any rights
or defenses based upon Section 580a, 580b, 580d or 726 of the California Code of
Civil Procedure. Without limiting the generality of the foregoing or any other
provision hereof, Guarantor further expressly waives to the extent permitted by
law any and all rights and defenses, including without limitation any rights of
subrogation, reimbursement, indemnification and contribution, which might
otherwise be available to Guarantor under California Civil Code Sections 2787 to
2855, inclusive, 2899 and 3433, or under California Code of Civil Procedure
Sections 580a, 580b, 580d and 726, or any of such sections. Finally, Guarantor
agrees that the performance of any act or any payment which tolls any statute of
limitations applicable to the Note or any of the other Loan Documents shall
similarly operate to toll the statute of limitations applicable to Guarantor’s
liability hereunder.

 

6.

GUARANTOR’S WARRANTIES.  Guarantor warrants and acknowledges that:
(a) Administrative Agent and Lenders would not make the Loan but for this
Guaranty; (b) there are no conditions precedent to the effectiveness of this
Guaranty; (c) Guarantor has established adequate means of obtaining from sources
other than Administrative Agent, on a continuing basis, financial and other
information pertaining to Borrowers’ financial condition, the Property and
Borrowers’ activities relating thereto and the status of Borrowers’ performance
of obligations under the Loan Documents, and Guarantor agrees to keep adequately
informed from such means of any facts, events or circumstances which might in
any way affect Guarantor’s risks hereunder and

 

4



--------------------------------------------------------------------------------

Loan No. 1002835

 

 

Administrative Agent has made no representation to Guarantor as to any such
matters; (d) the most recent financial statements of Guarantor previously
delivered to Administrative Agent are true and correct in all respects, have
been prepared in accordance with generally accepted accounting principles
consistently applied (or other principles acceptable to Administrative Agent and
Lenders) and fairly present the financial condition of Guarantor as of the
respective dates thereof, and no material adverse change has occurred in the
financial condition of Guarantor since the respective dates thereof; and
(e) Guarantor has not and will not, without the prior written consent of
Administrative Agent, sell, lease, assign, encumber, hypothecate, transfer or
otherwise dispose of all or substantially all of Guarantor’s assets, or any
interest therein, other than in the ordinary course of Guarantor’s business.
Notwithstanding the foregoing, or anything to the contrary, the calculation of
the liabilities of Guarantor shall not include any fair value adjustments to the
carrying value of liabilities to record such liabilities at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. Therefore, the amount of liabilities shall be
the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount.

 

7. SUBORDINATION.  Guarantor subordinates all present and future indebtedness
owing by Borrowers, or any of them, to Guarantor to the obligations at any time
owing by Borrowers to Administrative Agent and/or Lenders under the Note and the
other Loan Documents. Guarantor assigns all such indebtedness to Administrative
Agent for the benefit of Lenders as security for this Guaranty, the Note and the
other Loan Documents. Guarantor agrees to make no claim for such indebtedness
until all obligations of Borrowers under the Note and the other Loan Documents
have been fully discharged. Guarantor agrees that it will not take any action or
initiate any proceedings, judicial or otherwise, to enforce Guarantor’s rights
or remedies with respect to any such indebtedness, including without limitation
any action to enforce remedies with respect to any defaults under such
indebtedness or to any collateral securing such indebtedness or to obtain any
judgment or prejudgment remedy against Borrowers or any such collateral.
Guarantor also agrees that it will not commence or join with any other creditor
or creditors of Borrowers in commencing any bankruptcy, reorganization or
insolvency proceedings against Borrowers. Guarantor further agrees not to assign
all or any part of such indebtedness unless Administrative Agent is given prior
notice and such assignment is expressly made subject to the terms of this
Guaranty. If Administrative Agent so requests, (a) all instruments evidencing
such indebtedness shall be duly endorsed and delivered to Administrative Agent,
(b) all security for such indebtedness shall be duly assigned and delivered to
Administrative Agent, (c) such indebtedness shall be enforced, collected and
held by Guarantor as trustee for Administrative Agent and shall be paid over to
Administrative Agent on account of the Loan but without reducing or affecting in
any manner the liability of Guarantor under the other provisions of this
Guaranty, and (d) Guarantor shall execute, file and record such documents and
instruments and take such other action as Administrative Agent deems necessary
or appropriate to perfect, preserve and enforce Administrative Agent’s rights in
and to such indebtedness and any security therefor. If Guarantor fails to take
any such action, Administrative Agent, as attorney-in-fact for Guarantor, is
hereby authorized to do so in the name of Guarantor. The foregoing power of
attorney is coupled with an interest and cannot be revoked.

 

8.

BANKRUPTCY OF A BORROWER.  In any bankruptcy or other proceeding in which the
filing of claims is required by law, Guarantor shall file all claims which
Guarantor may have against any Borrower relating to any indebtedness of such
Borrower to Guarantor and shall assign to Administrative Agent all rights of
Guarantor thereunder. If Guarantor does not file any such claim, Administrative
Agent, as attorney-in-fact for Guarantor, is hereby authorized to do so in the
name of Guarantor or, in Administrative Agent’s discretion, to assign the claim
to a nominee and to cause proof of claim to be filed in the name of
Administrative Agent’s nominee. The foregoing power of attorney is coupled with
an interest and cannot be revoked. Administrative Agent or its nominee shall
have the right, in its reasonable discretion, to accept or reject any plan
proposed in

 

5



--------------------------------------------------------------------------------

Loan No. 1002835

 

 

such proceeding and to take any other action which a party filing a claim is
entitled to do. In all such cases, whether in administration, bankruptcy or
otherwise, the person or persons authorized to pay such claim shall pay to
Administrative Agent the amount payable on such claim and, to the full extent
necessary for that purpose, Guarantor hereby assigns to Administrative Agent all
of Guarantor’s rights to any such payments or distributions; provided, however,
Guarantor’s obligations hereunder shall not be satisfied except to the extent
that Administrative Agent receives cash by reason of any such payment or
distribution. If Administrative Agent receives anything hereunder other than
cash, the same shall be held as collateral for amounts due under this Guaranty.
If all or any portion of the obligations guaranteed hereunder are paid or
performed, the obligations of Guarantor hereunder shall continue and shall
remain in full force and effect in the event that all or any part of such
payment or performance is avoided or recovered directly or indirectly from
Administrative Agent as a preference, fraudulent transfer or otherwise under the
Bankruptcy Code or other similar laws, irrespective of (a) any notice of
revocation given by Guarantor prior to such avoidance or recovery, or (b) full
payment and performance of all of the indebtedness and obligations evidenced and
secured by the Loan Documents.

 

9. LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION.  Subject to the
limitations set forth in the Loan Agreement, Guarantor agrees that
Administrative Agent may elect, at any time, to sell, assign, or grant
participations in all or any portion of its rights and obligations under the
Loan Documents and this Guaranty, and that any such sale, assignment or
participation may be to one or more financial institutions, private investors,
and/or other entities, at Administrative Agent’s sole discretion. Guarantor
further agrees that Administrative Agent may disseminate to any such actual or
potential purchaser(s), assignee(s) or participant(s) all documents and
information (including, without limitation, all financial information) which has
been or is hereafter provided to or known to Administrative Agent with respect
to: (a) the Property and its operation; (b) any party connected with the Loan
(including, without limitation, the Guarantor, any Borrower, any partner of any
Borrower, any constituent partner of any Borrower, any other guarantor and any
non-borrower trustor); and/or (c) any lending relationship other than the Loan
which Administrative Agent may have with any party connected with the Loan. In
the event of any such sale, assignment or participation, Administrative Agent
and the parties to such transaction shall share in the rights and obligations of
Administrative Agent as set forth in the Loan Documents only as and to the
extent they agree among themselves. In connection with any such sale, assignment
or participation, Guarantor further agrees that the Guaranty shall be sufficient
evidence of the obligations of Guarantor to each purchaser, assignee, or
participant, and upon written request by Administrative Agent, Guarantor shall,
within fifteen (15) days after request by Administrative Agent, (x) deliver to
Administrative Agent and any other party designated by Administrative Agent an
estoppel certificate, in form and substance acceptable to Administrative Agent,
verifying for the benefit of Administrative Agent and any such other party the
status, terms and provisions of this Guaranty, and (y) enter into such
amendments or modifications to this Guaranty and the Loan Documents as
Administrative Agent may reasonably request in order to evidence and facilitate
any such sale, assignment, or participation without impairing Guarantor’s rights
or increasing Guarantor’s obligations hereunder.

 

   Anything in this Agreement to the contrary notwithstanding, and without the
need to comply with any of the formal or procedural requirements of this
Agreement, including this Section, any lender may at any time and from time to
time pledge and assign all or any portion of its rights under all or any of the
Loan Documents to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such lender from its obligations thereunder.

 

10.

ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS.  This Guaranty is a
continuing guaranty of payment and not of collection and cannot be revoked by
Guarantor and shall continue to be effective with respect to any indebtedness
referenced in Section 1 hereof arising or created after any attempted revocation
hereof or after the death of Guarantor (if Guarantor is a natural person, in
which event this Guaranty shall be binding upon Guarantor’s

 

6



--------------------------------------------------------------------------------

Loan No. 1002835

 

 

estate and Guarantor’s legal representatives and heirs). The obligations of
Guarantor hereunder shall be in addition to and shall not limit or in any way
affect the obligations of Guarantor under any other existing or future
guaranties unless said other guaranties are expressly modified or revoked in
writing. This Guaranty is independent of the obligations of Borrowers under the
Note, the Security Documents and the other Loan Documents. Guarantor hereby
authorizes and empowers Administrative Agent to exercise, in its sole
discretion, any rights and remedies, or any combination thereof, which may then
be available, since it is the intent and purpose of Guarantor that the
obligations hereunder shall be absolute, independent and unconditional under any
and all circumstances. Administrative Agent may bring a separate action to
enforce the provisions hereof against Guarantor without taking action against
Borrowers or any other party or joining Borrowers or any other party as a party
to such action. Except as otherwise provided in this Guaranty, this Guaranty is
not secured and shall not be deemed to be secured by any security instrument
unless such security instrument expressly recites that it secures this Guaranty.

 

11. ATTORNEYS’ FEES; ENFORCEMENT.  If any attorney is engaged by Administrative
Agent to enforce or defend any provision of this Guaranty, or any of the other
Loan Documents, or as a consequence of any Default under the Loan Documents,
with or without the filing of any legal action or proceeding, Guarantor shall
pay to Administrative Agent, immediately upon demand all attorneys’ fees and
costs incurred by Administrative Agent in connection therewith, together with
interest thereon from the date of such demand until paid at the rate of interest
applicable to the principal balance of the Note as specified therein.

 

12. RULES OF CONSTRUCTION.  The term “Borrowers” as used herein shall include
both the named Borrowers and any other person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrowers under the Note and the other Loan Documents. The term “person” as used
herein shall include any individual, company, trust or other legal entity of any
kind whatsoever. If this Guaranty is executed by more than one person, the term
“Guarantor” shall include all such persons. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and vice versa. All headings appearing in this Guaranty are for
convenience only and shall be disregarded in construing this Guaranty.

 

13. CREDIT REPORTS.  Each legal entity and individual obligated on this Guaranty
hereby authorizes Administrative Agent to order and obtain, from a credit
reporting agency of Administrative Agent’s choice, a third party credit report
on such legal entity and individual.

 

14. GOVERNING LAW.  This Guaranty shall be governed by, and construed in
accordance with, the laws of the State of California, except to the extent
preempted by federal laws. Guarantor and all persons and entities in any manner
obligated to Administrative Agent and Lenders under this Guaranty consent to the
jurisdiction of any federal or state court within the State of California having
proper venue and also consent to service of process by any means authorized by
California or federal law.

 

15.

ELECTRONIC DOCUMENT DELIVERIES.  Documents required to be delivered pursuant to
this Guaranty shall be delivered by electronic communication and delivery,
including, the internet, e-mail or intranet websites to which the Administrative
Agent and each Lender have access (including a commercial, third-party website
such as www.edgar.com <http://www.edgar.com> or a website sponsored or hosted by
the administrative agent or the Borrowers) provided that the foregoing shall not
apply to notices to a Lender that have not notified the Administrative Agent or
Guarantor that it cannot or does not want to receive electronic communications.
The Administrative Agent or the Guarantor may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic delivery
pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered twenty-four (24) hours after the date and time on which the

 

7



--------------------------------------------------------------------------------

Loan No. 1002835

 

 

Administrative Agent or Guarantor posts such documents or the documents become
available on a commercial website and the Administrative Agent or Guarantor
notify each Lender of said posting and provides a link thereto provided if such
notice or other communication is not sent or posted during the normal business
hours of the recipient, said posting date and time shall be deemed to have
commenced as of 9:00 a.m. on the opening of business on the next business day
for the recipient.

 

16. MISCELLANEOUS.  The provisions of this Guaranty will bind and benefit the
heirs, executors, administrators, legal representatives, nominees, successors
and assigns of Guarantor, Administrative Agent and Lenders. The liability of all
persons and entities who are in any manner obligated hereunder shall be joint
and several. If any provision of this Guaranty shall be determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable, that portion
shall be deemed severed from this Guaranty and the remaining parts shall remain
in full force as though the invalid, illegal or unenforceable portion had never
been part of this Guaranty. This Guaranty shall be deemed to be continuing in
nature and shall remain in full force and effect and shall survive the exercise
of any remedy by Administrative Agent under any Security Document or any other
Loan Document, including without limitation any foreclosure or deed in lieu
thereof.

 

17. ADDITIONAL PROVISIONS.  Such additional terms, covenants and conditions as
may be set forth on any exhibit executed by Guarantor and attached hereto which
recites that it is an exhibit to this Guaranty are incorporated herein by this
reference.

 

18. ENFORCEABILITY.  Guarantor hereby acknowledges that: (a) the obligations
undertaken by Guarantor in this Guaranty are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Administrative Agent and Lenders’
consideration for entering into this transaction, Administrative Agent and
Lenders have specifically bargained for the waiver and relinquishment by
Guarantor of all such defenses, and (d) Guarantor has had the opportunity to
seek and receive legal advice from skilled legal counsel in the area of
financial transactions of the type contemplated herein. Given all of the above,
Guarantor does hereby represent and confirm to Administrative Agent and Lenders
that Guarantor is fully informed regarding, and that Guarantor does thoroughly
understand: (i) the nature of all such possible defenses, and (ii) the
circumstances under which such defenses may arise, and (iii) the benefits which
such defenses might confer upon Guarantor, and (iv) the legal consequences to
Guarantor of waiving such defenses. Guarantor acknowledges that Guarantor makes
this Guaranty with the intent that this Guaranty and all of the informed waivers
herein shall each and all be fully enforceable by Administrative Agent and
Lenders, and that Administrative Agent and Lenders are induced to enter into
this transaction in material reliance upon the presumed full enforceability
thereof.

 

19.

WAIVER OF RIGHT TO TRIAL BY JURY.  TO THE EXTENT PERMITTED BY THEN APPLICABLE
LAW, EACH PARTY TO THIS GUARANTY, AND BY ITS ACCEPTANCE HEREOF, ADMINISTRATIVE
AGENT AND LENDERS, HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR
(b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS (AS NOW OR
HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY, ADMINISTRATIVE AGENT AND LENDERS
HEREBY AGREE AND CONSENT THAT ANY PARTY TO THIS GUARANTY AND ADMINISTRATIVE
AGENT AND LENDERS MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
WITH ANY COURT AS

 

8



--------------------------------------------------------------------------------

Loan No. 1002835

 

 

WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO AND ADMINISTRATIVE AGENT
AND LENDERS TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND LENDERS TO MAKE THE LOAN TO
BORROWERS.

 

20. AMENDED AND RESTATED GUARANTY.  This Guaranty amends, restates, consolidates
and replaces the Horizon Guaranty and the National City Guaranty (together, the
“Existing Guaranty”); provided, such amendment, restatement, consolidation and
replacement of the Existing Guaranty by this Guaranty shall not cause or
constitute a novation, release, impairment or discharge of the obligations
existing under the Existing Guaranty.

[Signature on following page.]

 

9



--------------------------------------------------------------------------------

Loan No. 1002835

 

IN WITNESS WHEREOF, Guarantor duly executed this Guaranty as of the date first
written above.

 

“Guarantor”

KBS REIT PROPERTIES II, LLC,

a Delaware limited liability company

By:    KBS LIMITED PARTNERSHIP II,   

a Delaware limited partnership,

its sole member

   By:    KBS REAL ESTATE INVESTMENT TRUST II, INC.,      

a Maryland corporation,

general partner

      By:   /s/ Charles J. Schreiber, Jr.         Charles J. Schreiber, Jr.   
     Chief Executive Officer

Address of Guarantor:

KBS REIT Properties II, LLC

c/o KBS Capital Advisors LLC

Todd Smith, VP Controller, Corporate

620 Newport Center Drive, Suite 1300

Newport Beach, CA 92660

Tel: (949) 797-0338

Fax: (949) 417-6520

Email: tsmith@kbsrealty.com

Address of Administrative Agent:

Wells Fargo Bank, National Association

Real Estate Group

Orange County

2030 Main Street, Suite 800

Irvine, CA 92614

Attn:      Bryan Stevens      Senior Vice President Tel:      (949) 251-4251
Fax:      (949) 851-9728

Signature Page – Amended and Restated and Consolidated Limited Guaranty

 